—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant Marshalls Department Store of Pittsford, New York, Inc. (Marshalls) and the cross motion of defendant I. Gordon Corporation (Gordon) for summary judgment dismissing the complaint. Plaintiff fell on a sidewalk ramp on property owned by Gordon and leased by Marshalls. Gordon had placed strips of tape on the ramp for safety reasons, and plaintiff alleged that either she tripped over the strips or her foot stuck to them, causing her to fall. Defendants met their initial burden by establishing that they did not have actual or constructive notice of the allegedly defective condition, and plaintiff failed to raise a question of fact (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836). (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Summary Judgment.) Present — Hayes, J. P., Wisner, Pigott, Jr., Scudder and Callahan, JJ.